Case 2:17-cr-20183-MAG-RSW ECF No. 231 filed 11/08/18                   PageID.919      Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

 UNITED STATES,

                          Plaintiff,

 v.                                                          Case No. 17-cr-20183
                                                             Hon. Mark A. Goldsmith
 D-5 HAROLD NERO,

                   Defendant.
 ____________________________________/

                ORDER DIRECTING GOVERNMENT TO FILE SUR-REPLY

         Defendant Harold Nero has filed a motion to exclude evidence (Dkt. 218).               The

 Government shall file a sur-reply to address the arguments put forth by Nero in his reply brief and

 accompanying statement (Dkt. 229) in support of his motion. The Government shall address,

 without limitation, the following issues:

      1. Whether Room D-6 was searched during the January 12, 2017 raid and, if so, whether any

         items were seized from this room;

      2. Whether Nero’s statement establishes standing to challenge the search as to Room D-6;

      3. Whether Nero’s statement establishes standing to challenge searches beyond Room D-6;

         and

      4. Whether the photographic evidence attached as Exhibit 1 to Nero’s reply brief can be

         reconciled with the Government’s assertion that the search warrant was executed no earlier

         than 6:00 a.m.

 The sur-reply shall not exceed seven pages and shall be filed no later than November 16, 2018.

         SO ORDERED.

 Dated: November 8, 2018                              s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge

                                                 1
Case 2:17-cr-20183-MAG-RSW ECF No. 231 filed 11/08/18                    PageID.920     Page 2 of 2



                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on November 8, 2018.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 2
